NOTE: This order is nonprecedential.
l United States Court of A11peals
for the FederaI C1rcmt
TRANSOCEAN OFFSHORE DEEPWATER
DRILLING, INC., '
Plaintiff-Appellant,
V.
MAERSK DRILLING USA, INC.,
Defendant-Appellee.
2011-1555
Appea1 from the United States District C0urt for the
Southern Distric1; of Texas in case n0. 07-CV-2392, Judge
Kenneth M. Hoyt.
ON MOTION
0 R D E R
Upon consideration of Transocean Off`shore Deepwa-
tier Drilling, Inc.’s unopposed motion to reform the cap-
tion,
I'1‘ ls ORDERED THAT:

TRANSOCEAN V. MAERSK 2
The motion is granted The revised official caption is
reflected aboVe.
FoR THE COURT
 2 0  /s/ Jan Horba1__\;
Date J an Horbaly
C1erk
cc: Char1es B. Wa1ker, Jr., Esq.
Wi1liam H. Franke1, Esq.
s19
FlLED "
u.s. colum our mrs ma
me FEusRAL iskcon
ocr_2 0 2011
.|AN |'|DRBALY
CLERK